                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

DERRICK S. GALVIN                                                             PLAINTIFF
ADC #163461

v.                         CASE NO. 5:18-CV-00316 BSM

WENDY KELLEY, et al.                                                        DEFENDANTS

                                         ORDER

      After careful review of the record, United States Magistrate Judge Patricia S. Harris’s

proposed findings and recommendation [Doc. No. 4] are adopted. This case is dismissed

without prejudice as frivolous, and dismissal of this lawsuit counts as a strike for the

purposes of 28 U.S.C. section 1915(g). It is certified, pursuant to 28 U.S.C. section

1915(a)(3), that an in forma pauperis appeal from this order and accompanying judgment

would not be taken in good faith.

      IT IS SO ORDERED this 20th day of February 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
